Citation Nr: 1526119	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  11-05 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 1965.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  A notice of disagreement was received in August 2010, a statement of the case was issued in January 2011, and a VA Form 9 was received in February 2011.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in June 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the record.

In September 2013, the Board remanded this claim for additional development.  That development having been completed, the claim is now ready for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDING OF FACT

Resolving all reasonable doubt in his favor, the Veteran is diagnosed with PTSD that is medically attributed to stressors he experienced during his time in service.




	(CONTINUED ON NEXT PAGE)


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for PTSD

The Veteran seeks entitlement to service connection for PTSD.  He asserts he experienced traumatic stressors during service that caused his PTSD.

Applicable Laws

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

In addition, the Board notes that VA has recently amended its adjudication regulations governing service connection for posttraumatic stress disorder by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule adds the following exception to the general requirements for stressor verification set forth in 38 C.F.R. § 3.304 (f)(3) if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or in whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Facts & Analysis

The Board finds the requirements for service connection have been met.  First, the Board notes that the Veteran has a post-service diagnosis of PTSD.  See November 2010 VA examination.  Therefore, the first requirement for service connection, current diagnosis, is met.

Additionally, the Board notes that the Veteran described several in-service stressors, including two specific stressors that occurred during military service and involved witnessing gunshot accidents.  Unfortunately, although the Veteran has maintained consistent accounts of these events, these stressors could not be verified.  See August 2014 Formal Finding Memorandum.

Importantly, however, the Veteran indicated during the November 2010 VA examination that in Vietnam, he served as a military policeman and experienced mortar fire frequently.  He also reported being shot at with crossbows while on patrol as a police officer and dog handler.  Personnel records indicate the Veteran served in Vietnam from May 1966 to June 1967, and his military occupation specialty (MOS) is listed as a military policeman.  See DD-214.  The Board finds that the Veteran's claimed stressors of being under mortar fire and experiencing fear while on patrol as a policeman in Vietnam are consistent with the places, types, and circumstances of the Veteran's service.  As such, after resolving all reasonable doubt in his favor, the Board finds that the second requirement for establishing service connection for PTSD, credible supporting evidence that the claimed in-service stressor actually occurred, is met.  

Regarding the third and final requirement for establishing service connection for PTSD, the Board finds that there is medical evidence of a link between the Veteran's current symptomatology and the claimed in-service stressor.  After interviewing the Veteran, the November 2010 VA examiner stated, "clearly the Veteran was in fear of hostile military activity while he was stationed in Vietnam, and in this examiner's opinion, current symptoms of PTSD are clearly and causally consequential to his experiences in Vietnam."  See November 2010 VA examination.

In view of the totality of the evidence, although the Veteran's claimed stressors of witnessing gunshot accidents have not been verified, the Veteran's stressors regarding fear of hostile military activity during service in Vietnam as a military policeman have been conceded, and the Veteran has a current diagnosis of PTSD that has been linked to the stressors that occurred during service.  

Therefore, upon resolution of every reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


